      Case: 1:20-cv-01183 Document #: 1 Filed: 02/18/20 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Andrew Siegel                            )     Case No.
                                                )
                                                )
      Plaintiff                                 )     COMPLAINT
                                                )
                                                )     Judge:
                                                )
                                                )     Magistrate:
v.                                              )     July Demand Requested
                                                )
      Credit Corp. Solutions                    )
      121 W. Election Road, Suite 200           )
      Draper, UT 84020                          )
                                                )
                                                )
                                                )
      Defendant                                 )
______________________________________________________________________
  Now comes Plaintiffs, by and through his attorneys, and, for his Complaint alleges as
                                        follows:

                                        INTRODUCTION

             1. Plaintiffs, Andrew Siegel, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, Wakefield &
                Associates. Plaintiffs allege violation of the Fair Debt Collection
                Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA broadly prohibits any false, misleading or deceptive
                threats in connection with the collection of a debt 15 U.S.C. Section
                1692e.
             3. A debt collection may not imply outcomes that are not legally able to
                come to pass. Lox v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir. 2012)
             4. The Seventh Circuit has stated that "[w]hen language in a debt
                collection letter can reasonably be interpreted to imply that the debt
                collector will take action it has no intention or ability to undertake, the
                debt collector that fails to clarify that ambiguity does so at its peril." Lox
                v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir. 2012) (citing Gonzales
Case: 1:20-cv-01183 Document #: 1 Filed: 02/18/20 Page 2 of 4 PageID #:2




          v. Arrow Financial Services,LLC, 660 F.3d 1055, 1063 (9th Cir. 2011)).

                     JURISDICTION AND VENUE
       5. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
          1367; and 15 U.S.C. section 1692(d).
       6. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.

                                     STANDING AND INJURY

       7.Plaintiffs have suffered an injury in fact that is traceable to Defendant's
       conduct and that is likely to be redressed by a favorable decision in this
       matter.

          8. Specifically, Plaintiffs suffered a concrete informational injury as a
              result of Defendant's failure to provide truthful information in
              connection with its attempt to collect an alleged debt from Plaintiff.
          9. The Plaintiff has suffered and continues to suffer actual damages
              as a result of the Defendant’s unlawful conduct.


                             PARTIES
          10. Plaintiff, Andrew Siegel (hereinafter “Plaintiff”) incurred an
              obligation to pay money, the primary purpose of which was for
              personal, family, or household uses (the “Debt”).
          11. The Plaintiff’s name is Andrew Siegel.
          12. Plaintiff is a resident of the State of Illinois.
          13. Defendant, Credit Corp Solutions (“Defendant”), is a Utah business
              entity with an address of 121 W. Election Road, Suite 200, Draper,
              UT 84020 operating as a collection agency, and is a “debt collector”
              as the term is defined by 15 U.S.C. Section 1692a(6).
          14. Unless otherwise stated herein, the term “Defendant” shall refer to
              Credit Corp Solutions.
Case: 1:20-cv-01183 Document #: 1 Filed: 02/18/20 Page 3 of 4 PageID #:3




          15. At some point, the original creditor, transferred this debt to
             Defendant for debt collection.
                                    ALLEGATIONS
          16. The Plaintiff allegedly incurred a financial obligation in the
             approximate amount of $1329.03 (the “Debt”) to an original creditor
             (the “Creditor”)
          17. The Debt was purchased, assigned or transferred to Defendant for
             collection, or Defendant was employed by the Creditor to collect to
             Debt.
          18. The Defendant attempted to collect the Debt and, as such,
             engaged in “communications” as defined in 15 U.S.C. Section
             1692a(2).
          19. On October 21, 209, Defendant mailed Plaintiff an initiial collection
             letter. See Exhibit.
          20. Plaintiff received this letter on or about October 26, 2019.
          21. Said letter opens with “[N]otice is hereby given that on 09/19/19 all
             rights, title and interest in the above listed debt have been assigned
             to Credit Corp Solutions, Inc. This Notice refers to the amount due
             and claimed herein on the above account.” See Exhibit.
          22. The amount due is listed as “$1,329.03.
          23. On back of the letter it states “[W]e may report to credit bureaus.
             Late payments, missed payments, or other defaults on your
             account may be reflected on your credit report.” See Exhibit.
          24. The statement in paragraph 25 is not legally possible as this is
             charged off date with no set payments that can be “missed” or
             “late.”
          25. Furthermore, there are no “other defaults” that can happen on the
             account.
          26. In addition to suggesting outcomes that can not legally come to
             pass, Defendant has overshadowed Plaintiff’s rights under 15
             U.S.C. Section 1692g(a) by stating “late payments” could be
Case: 1:20-cv-01183 Document #: 1 Filed: 02/18/20 Page 4 of 4 PageID #:4




             reported to the credit bureau.
VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
          27. The Plaintiff incorporates by reference all of the above paragraphs
             of this Complaint as though fully stated herein.
          28. The Defendant’s conduct violated 15 U.S.C. Section 1692e in that
             the Defendant materially misled Plaintiff through this
             communication.
          29. The Defendant’s conduct violated 15 U.S.C. Section 1692e in that
             Defendant misrepresented the character of the debt.
          30. The Defendant’s conduct violated 15 U.S.C. Section 1692e by
             suggesting outcomes that could not legally come to pass.
          31. The Defendant’s conduct violated 15 U.S.C. Section 1692g by
             overshadowing his rights under said Code Section.
          32. Plaintiff is entitled to damages as a result of Defendants’ violations.


                                   JURY DEMAND
          33. Plaintiff demands a trial by jury.
                                   PRAYER FOR RELIEF
          34. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                   Respectfully submitted,
                                              /s/ John Carlin__________________
                                                John P. Carlin #6277222
                                                Suburban Legal Group, LLP
                                                1305 Remington Rd., Ste. C
                                                Schaumburg, IL 60173
                                                jcarlin@suburbanlegalgroup.com
                                                Attorney for Plaintiff
